Citation Nr: 0300777	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to extra-schedular evaluation for residuals of 
a fracture of the coccyx currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.

This case comes to the Board of Veterans Appeals (Board) 
from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in August 2002.  The veteran and his 
representative appeared before a member of the Board at a 
Travel Board Hearing held in September 2001 at the RO.

It is noted that the veteran's November 2002 brief 
contains a claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine with 
sciatica, secondary to the fractured coccyx.  This issue 
is referred to the RO.



FINDINGS OF FACT

The evidence does not establish that the veteran's 
service-connected disability for residuals of a fracture 
of the coccyx has resulted in marked interference with 
employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation for the 
veteran's service-connected residuals of a fracture of the 
coccyx have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5298 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Extra-Schedular Evaluation

Service connection for residuals of a fracture of the 
coccyx was granted effective April 1997, and a 10 percent 
evaluation has been assigned effective from August 1999.

Compensation ratings shall be based as far as practicable 
upon the average impairments of earning capacity, with the 
additional proviso that the Secretary shall readjust the 
schedule of ratings from time to time in accordance with 
experience.  To accord justice to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service are authorized 
to approve an extra-schedular evaluation based upon 
specified criteria.  The criteria are that there is a 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321 
(b)(1) (2002).  

Pursuant to the Board's March 2002 remand order, the RO, 
in April 2002, requested that the veteran provide 
employment records and any other evidence he had to 
support his claim that the residuals of the fractured 
coccyx warranted an extra-schedular evaluation.  The 
veteran has not provided any employment records or other 
evidence in support of his claim. Thereafter, in June 
2002, the veteran underwent a VA examination to assess the 
functional impairment caused by this service-connected 
disability.  The examiner stated that the veteran's coccyx 
fracture and subsequent surgery left him with a minimal 
problem.  The examiner stated that the veteran's main 
problem as degenerative arthritis and disc disease of the 
lumbar area, which produces pain and limits his range of 
motion.  

While it is undisputed that the veteran has not worked 
since 1997, when he failed a physical examination because 
of an enlarged spleen, there is no evidence that the 
residuals of the fracture of the coccyx are responsible 
for pain or limitation of motion that interfere with his 
employment. There is no evidence of frequent periods of 
hospitalization as a result of the residuals of the 
fracture of the coccyx.

Accordingly, the Board finds that the criteria for an 
extra-schedular evaluation pursuant to 38 C.F.R. § 3.321 
(b)(1) are not met, and an extra-schedular evaluation is 
not warranted for the veteran's service-connected 
residuals of the fracture of the coccyx.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision, the Board considered the 
benefit-of-the-doubt rule.  However, as the preponderance 
of the evidence is against the veteran's claim, the rule 
does not apply in this case.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act of 2000

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of well-
grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103: 38 C.F.R. § 3.159(b). There 
is no issue as to providing an appropriate application 
form, or the completeness of the application.  In the 
circumstances of this case, the veteran has been advised 
of the applicable laws and regulations and the evidence 
needed to substantiate his claim, by the April 2002 RO 
letter which specifically requested that the veteran 
provide his employment records, as well as any other 
relevant evidence.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In June 2002, the veteran was 
referred for a VA medical examination to determine the 
extent to which the disabilities for which he is service-
connected interfered with his employment.

The record shows that the veteran has not provided any 
employment records, or any other evidence, in response to 
the April 2002 RO letter request for such evidence.  
Additionally, the veteran received a VA medical 
examination in June 2002.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction and the VA has satisfied its duty to notify 
and assist.  The Board concludes that a decision on the 
merits at this time does not violate the VCAA nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).   


ORDER

Assignment of an extra-schedular evaluation for fracture 
of the coccyx is denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

